DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
Claim 1 calls for “… wherein each of the plurality of first composition sites comprises a plurality of composition dots configured in such a manner as to form a gradient with increasing distance from the distal end of the discontinuity in either the positive or negative Z-direction…” 
The specification describes composition sites made of discrete dots arranged to form a gradient (¶ [0230] As shown, the composition site 1635 may comprise a first portion 335A and a second portion 335B each of which comprises a plurality of discrete dots; ¶ [0231], a higher DPI in the first portion 335A of discrete dots as opposed to the DPI of the second portion 335B of discrete dots would create a hydrophilicity gradient; ¶ [0232], Such a configuration may create a hydrophobic gradient where hydrophobicity increases with increasing distance from the distal end of the discontinuity. In such forms, the distal end of the discontinuity can be oriented in the positive Z-direction).
The specification also describes discontinuities with composition sites 690 that protrude in either a positive or negative Z-direction (¶ [0164] FIGS. 6A and 6B … the tuft 632 may be oriented in the negative Z-direction or the positive Z-direction … the tufts 632 may comprise composition sites 690). 
The feature in claim 1 is interpreted in light of the specification, which shows a composition site which extends along the Z-direction (Figs. 5A-5H, 6A, 6B, 7A-7D, 8), and a plurality of composition dots arranged in a gradient (Fig. 16). 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 13-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashino; Akira et al. (US 20150065985 A1, published as WO 2013150922 A1) in view of Roe; Donald Carroll et al. (US 20090264836 A1) in view of Hammons; John Lee et al. (US 20160067118 A1).  
Regarding claim 1, Hashino discloses an absorbent article (¶ [0010], [0021], [0025], sanitary napkin 1), comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (¶ [0059], The sanitary napkin 1 shown in FIG. 4 has a liquid-permeable top sheet 2, an absorbent body 3, and a liquid-impermeable back sheet 6); the absorbent article further comprising: 
a web having a first surface and an opposing second surface, the web comprising a plurality of discontinuities each having a distal end and sidewalls joining the distal end to the first surface or the second surface (¶ [0025], top sheet 2; ¶ [0055], the sanitary napkin 1 in FIG. 3 has open holes 12 in the furrows 11; ¶ [0057], ridges 10 … furrows 11; ¶ [0059], In FIG. 4, the top sheet 2 has a ridge-furrow structure with a plurality of ridges 10 and a plurality of furrows 11, where the ridges 10 are high fiber density region 7); 
a plurality of openings corresponding to the discontinuities, wherein openings are disposed opposite distal ends of the discontinuities (¶ [0055], the sanitary napkin 1 in FIG. 3 has open holes 12 in the furrows 11); 
wherein the web further comprises a plurality of first composition sites; wherein each of the plurality of first composition sites comprises a plurality of composition dots (¶ [0028] In FIG. 2, the droplet-like blood slipping agents 9 and 9' are shown as being on the skin contact surface of the top sheet 2; ¶ [0059] FIG. 4 … blood slipping agent 9 … blood slipping agent 9'; ¶ [0284], the blood slipping agent may be attached as droplets or particulates on the surface of the nonwoven fabric or woven fabric fibers); 
configured in such a manner as to form a gradient (¶ [0059], FIG. 4, the basis weight of the blood slipping agent 9 in the high fiber density region 7 is greater than the basis weight of the blood slipping agent 9' in the low fiber density region 8); 
with increasing distance from the distal end of the discontinuity in either a positive or negative Z-direction (Fig. 4, the blood slipping agent 9 / 9’ forms a gradient in a vertical or Z-direction of the napkin 1); 
wherein the web forms a portion of the topsheet of the absorbent article (¶ [0059], In FIG. 4, the top sheet 2 has a ridge-furrow structure with a plurality of ridges 10 and a plurality of furrows 11). 
Hashino teaches the invention substantially as claimed by Applicant but is silent whether the web comprises a plurality of land areas. Hashino also lacks first composition sites on one but not both of the distal ends or land areas. Roe discloses an absorbent article (¶ [0003], [0004], disposable absorbent articles), comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (¶ [0004], [0056], exemplary disposable diaper may include a wearer-facing topsheet, a garment-facing backsheet, an absorbent core); 
the absorbent article further comprising: 
a web having a first surface and an opposing second surface, the web comprising a plurality of discontinuities each having a distal end and sidewalls joining the distal end to the first surface or the second surface (¶ [0081], FIG. 4A, nanostructures 230; ¶ [0082], FIG. 4B, nanostructure 230 comprises a microscale bump 238); 
a plurality of land areas disposed between adjacent discontinuities (¶ [0081], FIG. 4A, depressions 236); and
wherein the web further comprises a plurality of first composition sites, wherein each of the plurality of first composition sites comprises a plurality of composition dots (¶ [0082], FIG. 4B, nanoscale hair-like elements 239; ¶ [0058], the NFM may be printed onto a surface of the fibrous structure, for example, with a gravure roll. The NFM may also be sprayed onto a surface of the fibrous structure, for example, by an ink-jet printing process);
wherein either at least a portion of the distal ends or at least a portion of the land areas of the web comprise first composition sites, but not both (FIG. 4B, nanoscale hair-like elements 239 extend over microscale bump 238 but not over the depressions 236); and 
wherein the web forms a portion of the topsheet of the absorbent article (¶ [0074], NFM disposed on the topsheet and/or other element of a diaper; ¶ [0077], an NFM … incorporated into the topsheet of a disposable diaper; ¶ [0096], approximately 2.0 g of Gel A is applied to the diaper … thereby leaving the NFM adhered to the topsheet surface; ¶ [0106] As can be seen from Table 2, the articles comprising an NFM treatment delivered better anti-stick benefits). 
Roe provides a self-cleaning or repellent effect modeled after a lotus flower (¶ [0009], phenomenon is sometimes referred to as the "Lotus Effect" and may result in a surface that is substantially self-cleaning when exposed to water; ¶ [0079], particularly suitable degree of contamination resistance as a result of the lotus effect provided by the nanostructures). One would be motivated to modify Hashino by applying a plurality of composition dots exclusively on the distal ends of discontinuities as taught by Roe since Hashino calls for a repelling effect (¶ [0049] The hydrophobic portion of the blood slipping agent repels the hydrophilic components in menstrual blood). Therefore, it would have been obvious to modify Hashino with the dot pattern application and limited coverage of Roe in order to provide an enhanced self-cleaning effect. 
Hashino and Roe are silent whether the web comprises a hydrophobic melt additive. Hammons discloses a nonwoven web which can be used as a topsheet (¶ [0006], [0040], [0043] FIG. 1A … nonwoven web 100A), comprising: 
a web having a first surface and an opposing second surface (¶ [0043], The first nonwoven layer 110 has a first surface 115 and a second surface 120); 
wherein the web comprises a hydrophobic melt additive (¶ [0147] The additive suitable for the present invention may be any suitable hydrophobic additive; ¶ [0148] Some examples of suitable additives include fatty alcohols and fatty acid esters; ¶ [0153] The additives used, may comprise fatty acid derivatives, such as a fatty acid ester; ¶ [ 0177] For those embodiments where the hydrophobic additive is provided as a melt additive, e.g. part of the master batch, preferably between 0.5 percent by weight to about 20 percent by weight); and 
wherein the web forms a portion of the topsheet of an absorbent article (¶ [0048] an absorbent article incorporating either of the nonwoven webs 100A or 100B as the topsheet of the absorbent article). 
Hammons prevents rewet and repels fluids by making the topsheet more hydrophobic (¶ [0151], the hydrophobic additive can provide a masking benefit which makes the disposable absorbent article utilizing the nonwoven web of the present invention appear more “clean” after a liquid insult has occurred; ¶ [0195] Because Laminates 2 and 4 comprised an upper nonwoven layer which comprised a hydrophobic melt additive, it is believed that the hydrophobic melt additive can provide laminates with a rewet benefit). One would be motivated to modify Hashino and Roe with the hydrophobic melt additive of Hammons to repel fluids from the substrate of the topsheet. Therefore, it would have been obvious to modify Hashino and Roe with the hydrophobic melt additive of Hammons in order to provide a repellent effect on the substrate of the topsheet. 

Regarding claim 21, Hashino, Roe and Hammons teach all the features of the claimed invention, as discussed for claim 1 above. Hashino further discloses an article wherein the distal ends of the discontinuity are oriented in a negative Z-direction away from a wearer-facing surface of the absorbent article (¶ [0027], In FIG. 2, the top sheet 2 has a ridge-furrow structure with a plurality of ridges 10 and a plurality of furrows 11; ¶ [0059], In FIG. 4, the top sheet 2 has a ridge-furrow structure with a plurality of ridges 10 and a plurality of furrows 11); 
a plurality of first composition sites comprising a plurality of hydrophilic surfactant composition dots (¶ [0263], the blood slipping agent-containing composition contains a surfactant in a basis weight range of preferably about 0.0 to about 1.0 g/m2); 
configured in such a manner as to form a gradient with increasing distance from the distal end of the discontinuity in a negative Z-direction (¶ [0057], blood slipping agent 9 present in the high fiber density region 7). 
To clarify, the furrowed or corrugated shape of Hashino’s topsheet is interpreted as analogous to discontinuities in a negative Z-direction since the troughs or furrows are directed towards the absorbent core (Fig. 3). 

Regarding claims 8, 13, 15 and 16, Hashino discloses an absorbent article wherein the distal ends are oriented in a negative Z-direction away from a wearer-facing surface of the absorbent article (¶ [0027], In FIG. 2, the top sheet 2 has a ridge-furrow structure with a plurality of ridges 10 and a plurality of furrows 11; ¶ [0059], In FIG. 4, the top sheet 2 has a ridge-furrow structure with a plurality of ridges 10 and a plurality of furrows 11);
wherein the web further comprises a plurality of apertures extending from the first surface through the second surface (¶ [0055], the sanitary napkin 1 in FIG. 3 has open holes 12 in the furrows 11); 
wherein the apertures comprise variable sizes and/or are arranged at differing angles (¶ [0051], The pitch of the ridges is preferably about 1.5 to about 17 mm, more preferably about 2.0 to about 12 mm and even more preferably about 3 to about 8 mm); 
wherein a portion of the distal ends are oriented in a positive Z-direction and form a portion of a wearer-facing surface of the absorbent article and a portion of the distal ends are oriented in a negative Z- direction away from the wearer-facing surface (Figs. 2-4, ridges 10 face towards the wearer and furrows 11 face away from the wearer);  
wherein the discontinuities comprise ridges and grooves (¶ [0027], In FIG. 2 …ridges 10 and a plurality of furrows 11; ¶ [0059], In FIG. 4 … ridges 10 and a plurality of furrows 11);
The furrowed or corrugated shape of Hashino’s topsheet is interpreted as analogous to discontinuities in a negative Z-direction since the troughs or furrows are directed towards the absorbent core (Figs. 2-4). The range of pitch between ridges will also affect the size of holes 12, which are formed near the furrows in Fig. 3. 

Regarding claim 20, Hashino discloses that the distal ends are oriented in a positive Z-direction and form a portion of a wearer-facing surface of the absorbent article such that the distal ends are superjacent to the first surface (Figs. 2-4, ridges 10 are formed by portions of top sheet 2 and extend superjacent to lower portions of top sheet 2). 

Claims 4, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashino, Roe and Hammons, further in view of Day; Virginia Lee et al. (US 20150038933 A1).
Regarding claims 4, 5 and 10-12, Hashino, Roe and Hammons lack a second composition site and composition sites disposed on an inner surface of distal ends of the plurality of discontinuities. Day discloses an absorbent article wherein a plurality of first composition sites is more hydrophilic than a constituent material of a web and wherein the plurality of first compositions sites is disposed on a portion of land areas between adjacent discontinuities (¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition);
wherein at least a portion of the land areas comprise a second composition site (¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition … land areas 116 can be treated with hydrophilic agents of various types such as various surfactants);
wherein the plurality of first composition sites is more hydrophilic than constituent material of the web and wherein the plurality of first composition sites is disposed on an inner surface of distal ends of the plurality of discontinuities (¶ [0061], at least from about 75% of the apertures are treated with a hydrophilic treatment agent);
wherein at least a portion of the distal ends comprise a second composition site disposed on an inner surface of the distal ends (¶ [0061], the entirety of apertures of the present disclosure can be treated with a hydrophilic treatment agent); and
wherein the second composition site is more hydrophilic than the plurality of first composition sites (¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition). 
Regarding the first and second composition sites, Day calls for at least two compositions (¶ [0036], liner material 12 is treated with hydrophobic or superhydrophobic compositions; ¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition). The sites that carry hydrophobic or superhydrophobic compositions are interpreted as analogous to the first and second composition sites, respectively. 
Day selectively directs fluids towards openings in a topsheet of the absorbent article (¶ [0058] both hydrophobic and superhydrophobic coated nonwovens … making it more likely for the body fluid to gravitate towards the hydrophilic apertures 20 and into the absorbent core 16). One would be motivated to modify Hashino, Roe and Hammons with the second composition sites of Day to further adjust a hydrophobic / hydrophilic gradient that redirects fluids towards an absorbent core. Therefore, it would have been obvious to modify Hashino, Roe and Hammons with the second composition sites of Day in order to further configure the fluid-directing gradient of the topsheet. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashino, Roe, Hammons and Day, further in view of Lasko, Vincent P. (US 20030026945 A1).
Regarding claim 6, Hashino, Roe, Hammons and Day lack a second composition site that is more hydrophobic than a first composition site. Lasko discloses an absorbent article comprising a nonwoven material (¶ [0007], [0013], [0028], plastic film 10), wherein: 
a second composition site is more hydrophobic than a first composition site (¶ [0023], an adhesive composition comprising adhesive mixed with hydrophobic material (in fiber or particle form) applied around the perimeter of the surface of the nonwoven material). 
Lasko prevents fluid flow off the edge of a nonwoven material (¶ [0023]). Additionally, Lasko demonstrates how to funnel liquids by altering the hydrophobicity of a composition instead of its print density. One would be motivated to modify Hashino, Roe, Hammons and Day with the hydrophobic material of Lasko to create a boundary that restricts fluid movement off the edge of an article. Therefore, it would have been obvious to modify Hashino, Roe, Hammons and Day with the second hydrophobic material of Lasko in order to restrain fluid movement and prevent edge leaks. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashino, Roe, Hammons and Day, further in view of Ueminami; Atsushi et al. (US 20120150136 A1).
Regarding claim 7, Hashino, Roe, Hammons and Day lack a second composition disposed on a second surface. Ueminami discloses a web for use as a topsheet (¶ [0017], [0031], web 140), wherein: 
a second composition is disposed on a second surface (¶ [0048], Fig. 11, colorant 370, such as ink or dye, can be deposited on at least a portion of the distal ends 362 of protrusions 360, i.e., on the second surface 355 of the web). 
Ueminami applies a coloring composition on a surface that faces away from a user. One would be motivated to modify Hashino, Roe, Hammons and Day by applying a second composition on a second surface as taught by Ueminami to prevent the dye or ink from contacting the user and eroding or transferring to the user. Therefore, it would have been obvious to modify Hashino, Roe, Hammons and Day by disposing a second composition away from a user as taught by Ueminami in order to avoid transferring ink to the user. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hashino, Roe and Hammons, further in view of Hammons ‘759; John Lee et al. (US 20100222759 A1).
Regarding claim 17, Hashino discloses that the web further comprises a plurality of apertures (¶ [0055], the sanitary napkin 1 in FIG. 3 has open holes 12 in the furrows 11).
Hashino, and Roe Hammons lack discontinuities comprising tunnel tufts, filled tufts, and/or nested tufts.
Hammons ‘759 discloses a plurality of discontinuities comprising at least one of tunnel tufts, filled tufts, and/or nested tufts (¶ [0056], in other embodiments, discontinuities 16 can appear as apertures, and may be apertures through web 1 via the ends of the tunnel-like tufts 6). 
Hammons provides an alternative type of discontinuity that conducts fluids through a topsheet for rapid absorption. One would be motivated to modify Hashino, Roe and Hammons with the tufts of Hammons ‘759 to provide alternate paths for fluid to bypass the topsheet and enter an absorbent core. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashino, Roe and Hammons, further in view of Koebel; Martin et al. (US 20130052432 A1).
Regarding claims 18 and 19, Hashino, Roe and Hammons are silent regarding the DPI of the dots. Koebel discloses printed absorbent substrates (¶ [0002], [0003], [0008], [0024], FIG. 1, printing system 100), comprising:
a plurality of composition dots (¶ [0013], combining of ink jet printing onto porous flexible substrate stock, like napkin stock; ¶ [0030], print engine 106 can utilize … ink jet (liquid or solid) such as drop-on-demand or continuous, laser, thermal-transfer);
wherein the plurality of composition dots has at least 128 dots per inch “DPI,” or between 300 to 600 “DPI” (¶ [0035], a suitable resolution is in a range of about 300-3600 dots per inch (DPI), and more particularly from about 600-1600 DPI). 
Koebel selects a range of resolution suitable for an absorbent article printed with graphics or a pattern (¶ [0013], graphics or text incorporating intricate designs, patterns, and/or colors). Koebel also demonstrates that conventional printing technologies are suited for depositing small amounts of compound on a substrate (¶ [0036], the medium can comprise a liquid or solid ink, toner, pigment, solvent-based inks, UV-curable or other radiation curable inks, e-beam curable inks, thermally curable inks, aqueous inks).
 One would be motivated to modify Hashino, Roe and Hammons with the high resolution or DPI of Koebel since Roe suggests to use a printer to deposit particles (¶ [0058], the NFM may be printed … with a gravure roll … an ink-jet printing process), and to deposit particles sized in the micro- or nano-scale (¶ [0073], suitable NFMs may include macro or mesoparticles having an average particle size on the order of millimeters, micrometers or even nanometers such as, for example, between 1 mm and 500 µm). Therefore, it would have been obvious to modify Hashino, Roe and Hammons with the DPI range of Koebel in order to deposit particles of a composition at the micro- or nano-scale. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hashino, Roe and Hammons, further in view of Yip; Kwok L. et al. (US 6702425 B1).
Regarding claim 22, Hashino, Roe and Hammons are silent regarding a Weber number of the hydrophilic surfactant composition. Yip discloses a high-speed single pass coalescence-free inkjet printing system and method (col. 2, lines 55-65; col. 5, lines 1-10), comprising: 
a composition having a Weber number between about 4 and about 1000 (col. 5, lines 60-65, FIG. 2 shows the dependence of impact spread factor on the Weber number; Fig. 2 shows a range between approximately 0-80).     
Yip demonstrates that the Weber number of a composition affects its drop size, and by extension, the resolution of images printed with the composition (col. 5, lines 30-45, The impact spread factor Si … depends only on the Weber number (We) and the Reynolds number (Re) of the drop). One would be motivated to modify Hashino, Roe and Hammons with the Weber number range of Yip to regulate a droplet size of composition dots since Roe calls for printing the composition with an inkjet technique (¶ [0058], The NFM may also be sprayed onto a surface of the fibrous structure, for example, by an ink-jet printing process). Therefore, it would have been obvious to modify Hashino, Roe and Hammons with the Weber number range of Yip in order to provide a small droplet size and high resolution by inkjet printing. 
Response to Declaration under 37 CFR 1.130 
The Declarations under 37 CFR 1.130 filed 02 August 2022 by Kelyn Anne Arora and John Lee Hammons are insufficient to overcome the rejection of claims 1, 8, 13-16, 20 and 21 based upon Hashino, Roe and Hammons as set forth in the last Office action because the Declarations are not accompanied by a statement explaining the contributions of the other named inventors. For further guidance, see: 
MPEP 717.01(a)(1) Evaluation of Declarations or Affidavits under 37 CFR 1.130(a); and 
MPEP 2132.01(I) Showing Reference’s Disclosure was Derived from Inventor's or at Least One Joint Inventor's Own Work; In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982).  
The Declarations and revised ADS are not sufficient to invoke an exception under 35 USC 102(b)(1)(A) against Hammons; John Lee et al. (US 20160067118 A1). 

Response to Arguments
Applicant’s arguments filed 02 August 2022 regarding the rejection of claims 1, 4-8, 10-22, under 35 USC § 103 over Hashino, Roe, Hammons, Day, Lasko, Hammons ‘759, Ueminami, Koebel and Yip, have been fully considered but are not persuasive. Therefore, the rejections are maintained. 
Applicant submits that Day, Lasko, Ueminami, Hammons ‘759, Koebel and Yip fail to remedy the deficiencies of Hashino, Roe and Hammons (remarks p. 7-10). Examiner responds that Hashino, Roe and Hammons are cited as teaching all features of claims 1 and 21. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Udengaard; Brian et al.	US 20140272261 A1
Cheng; Calvin Hoi Wung et al.	US 20140259483 A1
Isele; Olaf Erik Alexander et al.	US 20110196325 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781